Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 3, 5, 6, 15, 16, 18 – 22, and 25 are amended.
Claims 2, 7 – 14, 17, and 24 are canceled.
Claims 4 and 23 are original.
Claims 26 – 36 are new.
Claims 1, 3 – 6, 15, 16, 18 – 23, and 25 – 36 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 09 June 2022, with respect to the previous rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the following:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, which claim 6 depends on, does not support a ‘plurality’ of UVs rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note that limitation was struck from claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 15, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9056676 B1 to Wang (“Wang”).

Regarding claim 1, Wang teaches an unmanned vehicle (UV), comprising: a launch initiator to trigger launching of the UV in response to receipt of a launch signal, wherein the launch signal is based on a collision of a vehicle (col. 28, lines 18 – 42; col. 29, line 63 – col. 30, line 3 at least); and a controller to control the UV to travel in a predetermined direction from a point of the collision of the vehicle to capture an image of the collision from a perspective (travel ahead to capture information/accident about the surrounding environment; col. 8, lines 47 – 62; col. 26, lines 18 – 30; col. 35, lines 15 – 61; col. 36, lines 12 – 26 at least).

Regarding claims 5 - 6, Wang’s teaching, wherein the vehicle further comprises a launch apparatus to launch the UV upon receipt of the signal (col. 28, lines 18 – 42; col. 29, line 62 – col. 30, line 3). 

Regarding claim 15, Wang teaches a method for capturing a vehicle collision, comprising: detecting a collision or an imminent collision of a vehicle and signaling a launch initiator to launch an unmanned vehicle (UV) from the vehicle in response to the detecting (col. 28, lines 18 – 42; col. 29, line 62 – col. 30, line 3); and controlling the UV to capture an image of the collision of the vehicle from a predetermined distance from the collision and with a perspective (travel ahead to capture information/accident about the surrounding environment; col. 8, lines 47 – 62; col. 26, lines 18 – 30; col. 35, lines 15 – 61; col. 36, lines 12 – 26 at least).

Regarding claim 33, Wang teaches predicting the vehicle is on a collision trajectory with an object (col. 15, lines 36 – 53; col. 17, lines 31 – 46).

Allowable Subject Matter
Claims 3, 4, 16, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20 – 23, 25 – 32, and 34 - 36 are allowed.

In the context of autonomous unmanned vehicles responding to situations, the prior art of record fail to teach, in combination with other limitations, launching, with determined force from a vehicle, a plurality of unmanned vehicles (UVs) in different directions from the vehicle to capture, by each UV, different perspective images; a launch initiator responsive to an external signal from [first sensor disposed in or on] the vehicle and a [first] sensor incorporated in the UV indicating a collision has occurred; launch initiator is responsive to the sensor incorporated into the UV indicating the collision of the vehicle has occurred when the collision prevents an external trigger signal from the vehicle from deploying the UV; the different UVs include a UV which is to be launched in a direction of travel of the vehicle and a UV which is to be launched in a direction opposite to the direction of travel; and Application No. 16/649,584Attorney Docket No. 131592-253758/AA1418-PCT-USa launch force of the UV which is to be launched in the direction of travel is less than a launch force of the UV which is to be launched in the direction opposite to the direction of travel.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663